DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to an amendment filed on 06/21/2022.
Claims 1-3 are pending for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Arun A. Shome (Reg. No. 68,408) on 08/29/2022.

The claims are amended as follows:
1.	(Currently Amended) A steering control device that controls drive of a motor, which applies torque to a steering mechanism, through a plurality of control systems, the steering control device comprising:
a first control system provided with a first coil and configured to control power supply to the first coil; and
a second control system provided with a second coil and configured to control power supply to the second coil, wherein:
the first control system includes a first oscillator and a first microcomputer, the first microcomputer being configured to generate a clock for prescribing a process timing of the first microcomputer based on a first clock input from the first oscillator, the first microcomputer being configured to compute a first command value for controlling power supply to the first coil and a second command value for controlling power supply to the second coil, and the first microcomputer being configured to execute first feedback control, which cause a value of a first actual current, which is supplied to the first coil, to follow the first command value;
the second control system includes a second oscillator and a second microcomputer, the second microcomputer being configured to generate a clock for prescribing a process timing of the second microcomputer based on a second clock input from the second oscillator, the second microcomputer being configured to compute the first command value and the second command value, and the second microcomputer being configured to execute second feedback control, which cause a value of a second actual current, which is supplied to the second coil, to follow the second command value;
the first microcomputer and the second microcomputer are configured to communicate the first command value and the second command value with each other by the first microcomputer transmitting the computed second command value to the second microcomputer and the second microcomputer transmitting the computed first command value to the first microcomputer;
the first microcomputer is configured to execute the first feedback control using the first command value that is computed by the first microcomputer or the first command value that is computed by the second microcomputer, and the second microcomputer is configured to execute the second feedback control using the second command value that is computed by the first microcomputer or the second command value that is computed by the second microcomputer; and
the process timing of the first microcomputer and the process timing of the second microcomputer set a cycle of communication between the first microcomputer and the second microcomputer is set to be equal to or shorter than each of cycles of computations of the first command value and the second command value by the first microcomputer and the second microcomputer [[.]];
wherein the cycle of the communication between the first microcomputer and the second microcomputer is set to be equal to or shorter than each of cycles of the first feedback control and the second feedback control by the first microcomputer and the second microcomputer, and the first microcomputer and the second microcomputer are configured to perform the first feedback control and the second feedback control in a cycle that is shorter than each of the cycles of the computations of the first command value and the second command value by the first microcomputer and the second microcomputer.
2.	(Currently Amended - Canceled).
3.	(Currently Amended) The steering control device according to claim [[2]] 1, wherein:
the first control system includes a first drive circuit, and the second control system includes a second drive circuit;
the first microcomputer is configured to compute a first duty command value through the first feedback control;
the first microcomputer is configured to generate a first PWM signal based on the first duty command value;
the first drive circuit is configured to execute power supply to the first coil based on the first PWM signal;
the second microcomputer is configured to compute a second duty command value through the second feedback control;
the second microcomputer is configured to generate a second PWM signal based on the second duty command value;
the second drive circuit is configured to execute power supply to the second coil based on the second PWM signal; and
the cycle of the communication between the first microcomputer and the second microcomputer is set to be equal to or shorter than each of a cycle of update of the first PWM signal and a cycle of update of the second PWM signal, and each of the cycle of
update of the first PWM signal and the cycle of update of the second PWM signal is set to be shorter than each of cycles of the first feedback control and the second feedback control by the first microcomputer and the second microcomputer.
Allowable Subject Matter
Claims 1 and 3 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to Claims 1:  In view of the limitations the closest prior art as shown in pto -1449 including the prior works of the assignee/inventor does not explicitly describe or suggest A steering control device that controls drive of a motor, which applies torque to a steering mechanism, through a plurality of control systems, the steering control device comprising: a first control system includes a first oscillator and a first microcomputer, the first microcomputer being configured to generate a clock for prescribing a process timing of the first microcomputer based on a first clock input from the first oscillator, the first microcomputer being configured to compute a first command value for controlling power supply to the first coil and a second command value for controlling power supply to the second coil, and the first microcomputer being configured to execute first feedback control, which cause a value of a first actual current, which is supplied to the first coil, to follow the first command value; a second control system includes a second oscillator and a second microcomputer, the second microcomputer being configured to generate a clock for prescribing a process timing of the second microcomputer based on a second clock input from the second oscillator, the second microcomputer being configured to compute the first command value and the second command value, and the second microcomputer being configured to execute second feedback control, which cause a value of a second actual current, which is supplied to the second coil, to follow the second command value; the first microcomputer and the second microcomputer are configured to communicate the first command value and the second command value with each other by the first microcomputer transmitting the computed second command value to the second microcomputer and the second microcomputer transmitting the computed first command value to the first microcomputer; the first microcomputer is configured to execute the first feedback control using the first command value that is computed by the first microcomputer or the first command value that is computed by the second microcomputer, and the second microcomputer is configured to execute the second feedback control using the second command value that is computed by the first microcomputer or the second command value that is computed by the second microcomputer; and the process timing of the first microcomputer and the process timing of the second microcomputer set a cycle of communication between the first microcomputer and the second microcomputer is set to be equal to or shorter than each of cycles of computations of the first command value and the second command value by the first microcomputer and the second microcomputer; wherein the cycle of the communication between the first microcomputer and the second microcomputer is set to be equal to or shorter than each of cycles of the first feedback control and the second feedback control by the first microcomputer and the second microcomputer, and the first microcomputer and the second microcomputer are configured to perform the first feedback control and the second feedback control in a cycle that is shorter than each of the cycles of the computations of the first command value and the second command value by the first microcomputer and the second microcomputer as amended by the examiner amendment and argued by the response of 06/21/2022 and further amended by the examiner’s amendment of 08/29/2022. In the examiner’s opinion, the claims are deemed to be directed to a non-obvious improvement over steering control device.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GABRIEL AGARED/           Patent Examiner, Art Unit 2846                                                                                                                                                                                             /KAWING CHAN/Primary Examiner, Art Unit 2846